Citation Nr: 0813392	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  00-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from November 1965 to 
September 1971 and from October 1990 to April 1991.  
Following separation from active service, the veteran was a 
member of the Army National Guard until his retirement from 
that entity.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1998 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Boston, 
Massachusetts.  

In September 2003, the Board remanded the case for additional 
development.  While the case was in remand status, the 
Appeals Management Center granted all of the benefits sought 
on appeal, with the exception of service connection for skin 
disability.  The case has been returned to the Board for 
further appellate action on the skin claim.


FINDINGS OF FACT

1.  A chronic skin disorder was not present in service, and 
no current skin disorder is etiologically related to service.

2.  The veteran's skin symptoms have been attributed to a 
known clinical diagnoses.


CONCLUSION OF LAW

A skin disorder, including photosensitizing dermatitis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §  3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided adequate 
notice, to include notice that he should submit any pertinent 
evidence in his possession, in letters mailed in July 2004 
and April 2005.  He was also provided notice with respect to 
the effective-date and disability-rating elements of the 
claim in the September 2007 Supplemental Statement of the 
Case.

Although the veteran was not provided notice adequate notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for skin 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to those elements of the claim is no more 
than harmless error.  Moreover, following the receipt of all 
pertinent evidence, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
he has been afforded an appropriate VA examination.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that the onset of his claimed skin 
disorder was when he was exposed to chemical coated 
ammunition during his service in the Persian Gulf.  He 
alleges that since his Persian Gulf service, sun exposure 
causes his skin to burn and itch.  

The service medical records are negative for evidence of a 
skin disorder.

The report of an October 1996 Persian Gulf protocol notes the 
veteran's complaint of a skin rash, but physical examination 
revealed no active skin symptomatology.  An April 2007 VA 
examination report notes the examiner's comprehensive review 
of the claims file.  The veteran told the examiner that, 
after his exposure to the ammunition, his skin felt like it 
was sunburned, with extensive redness and small blisters.  
His symptoms are generally worse during the summer and 
dormant during winter.  Medical care providers have 
prescribed topical applications for control of his symptoms.  
The examiner noted the absence of any entries in the 
veteran's medical records for any skin problems of his arms 
or face.

Physical examination revealed no skin rash of the arms, face, 
or neck.  There was seborrheic keratosis on his face, but the 
examiner noted it was not related to his claimed skin rash.  
The examiner also observed that there were no indications of 
any eruptions of the claimed symptomatology, which the 
examiner terms as photosensitizing dermatitis, during the 
prior 12 months.  In light of the examination and the lack of 
documentation in the veteran's medical records, the examiner 
opined that it was less likely than so that the claimed skin 
disorder was related to the veteran's active service.  

The Board finds nothing in the probative evidence of record 
that contradicts the examiner's opinion.  VA outpatient 
records note treatment of skin complaints on unexposed areas, 
e.g., the chest, but nothing related to the veteran's claim.  

The Board also notes that the veteran's skin complaints have 
been attributed to known clinical diagnoses so provisions 
authorizing presumptive service connection for undiagnosed 
illnesses developing in Persian Gulf veterans are not 
applicable to this claim.

Although the veteran might sincerely believe that he has a 
chronic skin disorder as a result of his military service, as 
a lay person, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for skin disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
SHANE A. DURKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


